Citation Nr: 1435277	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-11 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a heart condition, to include as secondary to service-connected type II diabetes mellitus (DM) and/or post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  On May 23, 2011, the Veteran appeared and testified at a hearing before a Veterans Law Judge sitting at the RO. This Judge has since retired.  The Veteran has declined the offer of an additional Board hearing. 

In September 2011, the Board remanded this case.  At that time, the Board noted that in a February 2011 rating decision, the RO considered whether, under newly amended 38 C.F.R. § 3.309(e), the Veteran was entitled to service connection on a presumptive basis for claimed heart condition, but determined that the Veteran's heart condition was not one for which presumptive service connection could be awarded, as he had been diagnosed as having idiopathic dilated cardiomyopathy rather than ischemic heart disease.  The Board further noted that this issue was not on appeal.  Since then, the Veteran has not made additional arguments in support of a connection between his current heart disability and herbicide exposure and the record does not otherwise support a relationship.  Accordingly, the Board finds that the issue of entitlement to service connection for a heart condition on a presumptive basis as due to herbicide exposure is not currently before the Board and will therefore not be addressed in this decision.

The issue of service connection for hypertension as raised in the recent informal hearing presentation, but has not  been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDING OF FACT

A heart disability, diagnosed as idiopathic dilated cardiomyopathy with congestive heart failure, was not manifest during service, valvular heart disease was not manifest within one year of separation, and current idiopathic dilated cardiomyopathy with congestive heart failure, is not attributable to service or etiologically related to service-connected DM or PTSD.


CONCLUSION OF LAW

A heart disability, diagnosed as idiopathic dilated cardiomyopathy with congestive heart failure was not incurred in or aggravated by service and valvular heart disease may not be presumed to have been incurred therein nor is such proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an August 2007 letter prior to the initial adjudication of the claim, as well as in a later August 2008 and October 2011 letters.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, the case was remanded and there was compliance with this remand.  In obtaining additional medical information, the Board is satisfied there was compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

In the recent informal hearing presentation, the Veteran's representative requested that the Board obtain an independent medical opinion.  However, the Board has already remanded this case for additional medical opinions which have satisfactorily been completed.  The representative cited to apparent medical internet/treatise information with regard to this request, but nothing beyond a citation was provided or submitted to the Board such that an additional opinion is deemed necessary.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Valvular heart disease will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

In addition, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs do not reveal any complaints, findings, treatment, or diagnosis of a heart disease or injury.  The heart evaluation on discharge was normal.  There was no diagnosis of a heart disability, including idiopathic dilated cardiomyopathy with congestive heart failure.

Post-service, idiopathic dilated cardiomyopathy with congestive heart failure was during his hospitalization from March 28, 2006 to April 4, 2006.  During that treatment, he reported a three month history of increased dyspnea shortness of breath as well as swelling of his legs.  Cardiac tests were conducted which, along with physical examination, yielded the diagnosis.  

Thereafter, VA also diagnosed the Veteran as having DM in October 2006.  In September 2007, the Veteran was afforded a VA examination for DM.  The examiner noted that DM was first diagnosed in 2005, at which time the Veteran had hypertension and congestive heart failure.  The examiner opined, therefore, that because the Veteran's congestive heart failure started prior to the onset of DM, it was less likely than not secondary to DM.  However, the dates cited by the examiner did not appear to coordinate with the records.  

In February 2008, the RO requested that a VA examiner provide an opinion as to whether the Veteran's diagnosed idiopathic dilated cardiomyopathy was secondary to his service-connected PTSD.  The examiner noted that the Veteran had been diagnosed with congestive heart failure and idiopathic dilated cardiomyopathy on March 28, 2006.  The examiner then opined that idiopathic dilated cardiomyopathy was less likely than not caused by or a result of the Veteran's PTSD.  The examiner explained that PTSD has not been linked to idiopathic dilated cardiomyopathy, the known causes of which are toxins, metabolic abnormalities, inflammatory or infection, neuromuscular, or familial.

In the Board's prior remand, the Board noted that there was insufficiency with regard to the two VA examinations.  Although the September 2007 and February 2008 VA examiners addressed whether the Veteran's DM and PTSD had caused his heart condition, neither examiner included an opinion as to whether the Veteran's DM or PTSD had made chronically worse his heart condition.  In addition, the Board noted that there was a discrepancy between the September 2007 and February 2008 VA determinations regarding the date on which the Veteran was diagnosed with congestive heart failure, noting that VA treatment records reflected that the Veteran was diagnosed idiopathic dilated cardiomyopathy and congestive heart failure during a period of hospitalization from March 28, 2006, to April 4, 2006.  

Thereafter, additional VA and private medical records were obtained which continued to reflect the heart diagnoses and treatment thereof.  The Board notes that these records also continued to show that the heart disability was non-ischemic in nature.  He was also afforded the requested VA examinations in October 2011 with an addendum opinion provided in July 2012.  

The examiner initially noted that the Veteran was diagnosed with idiopathic dilated cardiomyopathy and congestive heart failure during a period of hospitalization from March 28, 2006, to April 4, 2006, consistent with the documentary record.  The examiner opined that the Veteran's heart condition was not caused by the Veteran's DM as the Veteran's DM was diagnosed after the Veteran's heart condition was in existence, and the DM did not make the heart condition chronically worse.  In the addendum opinion, the examiner explained causes of the Veteran's heart condition, but maintained that there was no etiological relationship to the DM.  The examiner also explained that PTSD has not been linked to idiopathic dilated cardiomyopathy, the known causes of which are toxins, metabolic abnormalities, inflammatory or infection, neuromuscular, or familial; and that the heart conditions were less likely than not caused by or a result of the Veteran's PTSD or made chronically worse by the PTSD.  The examiner supported his conclusion with citations to medical literature. 

In sum, the Veteran's diagnosed idiopathic dilated cardiomyopathy with congestive heart failure, was not manifest during service or within one year thereof.  The Veteran does not contend nor does the record show that there is a direct link between his heart conditions and service or to the time frame dating one year after service.  Rather, the Veteran and his representative contend that the heart conditions are etiologically linked to DM and/or PTSD.  However, the VA medical opinions all concluded that this is not the case.  The Veteran's appeal was remanded for additional medical opinions which reflected that the Veteran's heart conditions are unrelated to the DM and PTSD.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner who performed the recent evaluations was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Veteran is competent to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Also, as previously noted, the Veteran's representative cited to medical internet/treatise information stating that "cardiovascular alterations associated with autonomic arousal and cardiovascular health outcomes have long been reported to be associated with PTSD or wartime traumatic exposure" and "[P]ersons suffering from PTSD and chronic PTSD have been shown to have increases in basal heart rate and blood pressure and increased heart rate and blood pressure in response to stimuli such as loud sounds and visual slides that remind them of the trauma," but did not provide the full text, show how this pertained to the Veteran's specific case, or establish that the specific diagnoses are those affected, particularly since the VA examiner indicated that there is no causal relationship.  Therefore, the medical expert opinion provided by the VA examiner in this case is more probative regarding the medical questions in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Accordingly, service connection for a heart disability, diagnosed as idiopathic dilated cardiomyopathy with congestive heart failure, is not warranted.


ORDER

Entitlement to service connection for a heart condition, to include as secondary to service-connected DM and/or PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


